DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
1.	Claims 1, 5, 6, 8, 12, 13, 15, 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,966,080. Although the conflicting claims are not identical, they are not patentably distinct from each other because.the claims in the instant application are similar in scope and content of the patented claims.
As to claims 1, 8, 15, Chen teaches a method, comprising: receiving, by a device, an activation request to activate an embedded subscriber identity module (eSIM) for a user device; performing, by the device and based on receiving the activation request, a set of actions that cause an eSIM profile identifier for an eSIM profile to be assigned to the eSIM and eSIM profile configuration data for the eSIM profile to be made available to the user device, wherein the eSIM profile configuration data is used to configure the eSIM with the eSIM profile; and providing, by the device, an activation response that includes an activation code, wherein the activation code includes the eSIM profile identifier and location information that is to be used to identify the eSIM profile configuration data (see claim 1).
As to claims 5, 12, 19, Chen teaches wherein the location information includes at least one of: a uniform resource locator (URL), 39PATENT Docket No. 20190144C1 a domain name, or a fully qualified domain name (FQDN) (see claim 6).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 6, 8, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roy US 20210084485 in view of Bruner US 20200267521.
As to claims 1, 8, 15, Roy teaches a method, comprising: receiving, by a device, an activation request to activate an embedded subscriber identity module (eSIM) for a user device (see fig. 1, 102, paragraphs 0011, 0056; The eSIM profile request may include a device identifier of the user device 102, an identifier of the eSIM 110, a network identifier of the MNO 104, i.e., home wireless carrier network, geolocation information of the user device 102, a network identifier of the MNO for which the eSIM profile is being sought, and/or other identification information); performing, by the device and based on receiving the activation request, a set of actions that cause an eSIM profile identifier for an eSIM profile to be assigned to the eSIM and eSIM profile configuration data for the eSIM profile to be made available to the user device, wherein the eSIM profile configuration data is used to configure the eSIM with the eSIM profile (see fig. 1, 114, paragraphs 0011, 0056; This disclosure is directed to techniques that enable a Local Profile Assistant (LPA) application on a user device to download a new eSIM profile from a particular RSP platform when the user device moves from a current geographical area into a new geographical area. The user device may be a subscriber device of an MNO that is using a current eSIM profile stored in the eSIM of the user device to receive telecommunication services from a wireless carrier network of the MNO while in the current geographical area. Following the download of the new eSIM profile from the particular RSP platform to the eSIM of the user device by the LPA application, the LPA application may deactivate the current eSIM profile stored in the eSIM of the user device and activate the eSIM profile once the user device moves into a new geographical area). Roy fails to teach providing, by the device, an activation response that includes an activation code, wherein the activation code includes the eSIM profile identifier and location information that is to be used to identify the eSIM profile configuration data. Bruner teaches an activation response that includes an activation code, wherein the activation code includes the eSIM profile identifier and location information that is to be used to identify the eSIM profile configuration data (see paragraphs 0064, 0066; mobile device 512 with eUICC 510 may calculate and send a TEID to MNO 530. MNO 530 may store the TEID in a datastore 550. The datastore 550 may include TEID information for various mobile devices. MNO 530 may provide an activation code to eUICC 510. The activation code may include subscription information (e.g., server address and associated token). eUICC 510 may send its EID and the received activation code to the eSIM server 540). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Bruner into the system of Roy in order to provide privacy enhanced method for linking an eSOM profile.
As to claims 6, 13, the combination of Roy and Bruner teaches wherein the activation request includes device model information that includes at least one of: information that identifies a device model of the user device, or information that identifies a version associated with the device model of the user device (see Roy paragraph 0026; In the pull -model, the LPA application 112 is configured to request an updated version of the preferred RSP platform file 120 from the eSIM management platform 114 for storage in the eSIM 110 on a periodic basis or on the occurrence of certain events (e.g., user device powering on, rebooting, etc.). In the push -model, the eSIM management platform 114 may send the most updated version of the preferred RSP platform file 120 to the LPA application 112 periodically or on the occurrence of certain events (e.g., user device registering with the wireless carrier network of the MNO, user device approaching within a predefined distance of a geographical area boundary). In turn, the LPA application 112 may store the most updated version in the eSIM 110).



Claims 2, 3, 5, 9, 10, 12, 16, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roy US 20210084485 in view of Bruner US 20200267521 further in view of Narasimhan  US 20180027480.
As to claims 2, 9, 16, the combination of Roy and Bruner fails to teach wherein performing the set of actions comprises: obtaining device stock keeping unit (SKU) information based on a device model information, wherein the device model information is included in the activation request; and obtaining eSIM profile SKU information based on the device SKU information. Narasimhan teaches wherein performing the set of actions comprises: obtaining device stock keeping unit (SKU) information based on a device model information, wherein the device model information is included in the activation request; and obtaining eSIM profile SKU information based on the device SKU information (see fig. 1, 104, 105, paragraph 0026; At 104, first and second sets of eSIMs associated with the first and second product identifiers, respectively, are reserved. The reservation is done with first and second eSIM delivery servers. At 105, devices are shipped under the first SKU to the first carrier channel and other devices are shipped under the second SKU to the second carrier channel. At 106, customer-bought devices are provisioned with eSIMs based on carrier channel (first or second SKU). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Narasimhan into the system of Roy and Bruner in order to provide reservation of electronic subscriber identity modules (eSIMs) for devices after manufacture of the devices and to provisioning of the eSIMs to the devices after distribution of the devices through carrier channels.
As to claims 3, 10, 17, the combination of Roy, Bruner and Narasimhan teaches wherein performing the set of actions further comprises: obtaining, based on the eSIM profile SKU information, the eSIM profile identifier (see Narasimhan fig. 1, 104, 105, paragraph 0026; At 104, first and second sets of eSIMs associated with the first and second product identifiers, respectively, are reserved. The reservation is done with first and second eSIM delivery servers. At 105, devices are shipped under the first SKU to the first carrier channel and other devices are shipped under the second SKU to the second carrier channel. At 106, customer-bought devices are provisioned with eSIMs based on carrier channel (first or second SKU); and 38PATENTDocket No. 20190144C1obtaining, based on the eSIM profile SKU information, one or more device identifiers, wherein the one or more device identifiers include at least one of: a mobile directory number (MDN), a 
As to claims 5, 12, 19, the combination of Roy and Bruner fails to teach wherein the location information includes at least one of: a uniform resource locator (URL), 39PATENT Docket No. 20190144C1a domain name, or a fully qualified domain name (FQDN). Narasimhan teaches wherein the location information includes at least one of: a uniform resource locator (URL), 39PATENT Docket No. 20190144C1a domain name, or a fully qualified domain name (FQDN) (see Narasimhan paragraphs 0008, 0009; eUICCs comprise several security domains for the purposes of profile management. Identifiers are associated with security domains. Applications within a security domain have a trust relationship. Further description of profiles (eSIMs), profile provisioning, download of bound profile packages, and of security domains is available in SGP.22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Narasimhan into the system of Roy and Bruner in order to provide reservation of electronic subscriber identity modules (eSIMs) for devices after manufacture of the devices and to provisioning of the eSIMs to the devices after distribution of the devices through carrier channels.
Allowable Subject Matter
4.	Claims 4, 7, 11, 14, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4, 11, 18, the applied reference fails to teach wherein performing the set of actions further comprises: obtaining, based on an eSIM profile stock keeping unit (SKU) information, the eSIM profile identifier, wherein the eSIM profile SKU information is obtained based on a device model information that is included in the activation request; and providing a set of instructions to cause a server device to perform one or more actions to make the eSIM profile configuration data available to the user device, wherein the set of instructions include at least one of: the eSIM profile identifier, account information for an account of a user associated with the user device, a message indicating to make the eSIM profile configuration data available to the user device, or an eSIM profile configuration file.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649